PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rehbein, Christian
Application No. 16/317,018
Filed: 10 Jan 2019
For: DRUG DELIVERY DEVICE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.59(b), filed 19 October 2021, to expunge information from the above-identified application.

The petition is DISMISSED.

Petitioner requests that the Preliminary Amendment and Substitute Specification, filed on 13 February 2019, be expunged from the above-identified application. The petition submits that these documents were submitted in the wrong application. 

Petitioner should note that this electronically filed paper is not considered to have been submitted in the incorrect application even though the identifying information in the heading of the paper is directed toward a different application. See MPEP § 724.05 III.

37 CFR 1.59 states in part:

(a)(1)	Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) of this title.
(2)	Information forming part of the original disclosure (i.e., written specification
including the claims, drawings, and any preliminary amendment specifically incorporated into an executed oath or declaration under §§ 1.63 and 1.175) will not be expunged from the application file.
(b)	An applicant may request that the Office expunge information, other than what is
excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in § 1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided. [emphasis added]



This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)	the Office can effect such return prior to the issuance of any patent on the
application in issue;
(B)	it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)	the information has not otherwise been made public;
(D)	there is a commitment on the part of the petitioner to retain such information for
the period of any patent with regard to which such information is submitted;
(E)	it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)	the petition fee as set forth in 37 CFR 1.17(g) is included.

Petitioner has not provided any evidence that requirements B-D above are satisfied. Also, item A above may not be possible upon a renewed petition since the application has been allowed.  Currently, this application is being processed for issuance and the filing of a petition does not stay issuance or the need to pay the issue fee timely. See 37 CFR 1.181(f). In the event that petitioner desires to supply the missing items in a renewed petition, petitioner may wish to pursue deferral of the issuance under 37 CFR 1.314 or withdrawal from issue under 37 CFR 1.313.  

Telephone inquiries concerning this communication should be directed to Katherine Zalasky McDonald at (571) 270-7064.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions